DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/16/2021 has been entered.  Claims 1-26 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, 14-17, and 19-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 20110155785 A1) in view Esenwein et al. (US 20100258327 A1) and further in view of Smith et al. (US 20100089970 A1).
Regarding claims 1-2, 8-11, and 17, Laurent et al. discloses a surgical instrument (10) for fastening, cutting, and stapling tissue, comprising: an end effector (12); a firing member configured to move distally relative to said end effector during a firing stroke [0052]; and a housing, comprising: a drive assembly comprising a drive rack (82) operably engaged with said firing member; a drive gear (86) operably engaged with said drive rack; a brushless motor (42) operably engaged 
wherein said brush less motor is configured to transmit rotary motions to said drive gear [0052]; a power source (battery) configured to supply power to said brushless motor [0055, 0077];
a control circuit (30/40/70) configured to control the supply of power from said power source to said brushless motor [0053-0058, 0067]; and a bailout lever (tab 96/54 or tab 400 or override lever) accessible by a user of the surgical instrument through said access opening, wherein said bailout lever is configured to be manually actuated by the user of the surgical instrument between an unactuated position and an actuated position to retract said drive rack and said firing member, and wherein said brush less motor is back-driven when said bailout lever is moved from said unactuated position toward said actuated position [0071-0078] and 
Laurent et al. fails to disclose an access opening; an access door wherein said control circuit is configured to prevent said power source from supplying power to said brushless motor when said cover is detached/ removed from said housing, a control circuit comprises a bailout switch, wherein said bailout switch is in a closed state when said access door is 
Esenwein et al. teaches having a motorized tool (1) having a housing (3) having an access opening (figs. 1 and 8); an access door (9) wherein a brush motor (4) having a brush (7) is configured to prevent said power source from supplying power to said the motor when said cover is detached from said housing [0029-0038].  
Smith et al. also teaches a bailout handle (510) accessible through a bailout door (1103), said bailout handle operable to move said drive member to effectuate a bailout motion in said end effector (fig. 60) with manual return mechanism 1000 with lever 1010 and reversing the motor a control circuit comprises a bailout switch, wherein said bailout switch is in a closed state when said access door is closed, and wherein said bailout switch is in an open state when said access door is open ([0073, 0120-0139], figs. 60-61).
Given the teachings and suggestions of Laurent et al. to have an override control that causes the motor to stop or reverse direction, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Laurent et al.’s control system and housing to include an 
Regarding claims 3, 5, 12, 14-15, and 19-20, Laurent et al. discloses the control circuit is configured to permit power to flow from said power source to said brushless motor when said bailout switch is in said closed state, and wherein said control circuit is configured to prevent 94 303500512 v1power from flowing to said brushless motor from said power source when said bailout switch is in said open state [0077], the power source comprises a battery/replaceable battery pack [0055, 0077].
Regarding claims 6 and 7, Laurent et al. discloses the brushless motor comprises a brushless DC motor [0052], wherein said firing member is configured to perform multiple said firing strokes [0052-0053].  
Regarding claim 16, Laurent et al. discloses an end effector comprising a staple cartridge including a plurality of staples configured to be ejected from said staple cartridge during said firing stroke [0001, 0045-0047, 0074].  
Regarding claim 21-26, Laurent et al. discloses bailout lever is part of a bailout system (override control, motor control circuit), wherein the .

Claims 4, 13, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 20110155785 A1) in view Esenwein et al. (US 20100258327 A1) in view of Smith et al. (US 20100089970 A1) and further in view of Zemlok et al. (US 20110017801 A1).
Regarding claims 4, 13, and 18, Laurent et al. fails to discloses said control circuit comprises a pulse width modulation control circuit configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke.  
Zemlok et al. teaches having a control circuit comprises a pulse width modulation control circuit (115/500) configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke [0069, 0126, 0134, 0140-0141, 0164, 0175] and also teaches having an access door (912) for releasing batteries  [0201-0229]
.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structural features/makeup) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As claimed “bailout lever” is not limited to any particular structural makeup/mechanism and “configured to be manually actuated” is not a structural limiting phrase.   Examiner contends “bailout lever” could be considered a commonly/conventional trigger that controls the power to the motor.  Moreover, Laurent et al. discloses a bailout lever (tab 96/54 or tab 400 or override lever) and 
tab 400 can be pivoted into the channel 80 by force from a pusher 408 [0075]… pusher 408 may be activated mechanically (such as by an operator-actuated lever or different shaft that cause the pusher 408 to be actuated) [0076]…movement of the slider 74 may be overridden by a user of the instrument to permit, for example, early return (proximately movement) of the rack 82. For example, the instrument 10 may comprise an externally-accessible manual override control (such as a lever or switch) that, when actuated by the user, causes the motor to stop or reverse direction… externally-accessible manual override control may disengage the pinion 86 from the rack 82 so that the rack 82 is not driven by the pinion 86. The motor control circuit in such an embodiment may include circuit components that reverse the motor”
Also, as discussed, Laurent et al. fails to explicitly disclose an access opening; an access door wherein said control circuit is configured to prevent said power source from supplying power to said brushless motor when said cover is detached/removed from said housing, a control circuit comprises a bailout switch, wherein said bailout switch is in a closed state when said access door is closed/covering access opening, and wherein said bailout switch is in an open state when said access door is open.  

Smith et al. also teaches a bailout handle (510) accessible through a bailout door (1103), said bailout handle operable to move said drive member to effectuate a bailout motion in said end effector (fig. 60) with manual return mechanism 1000 with lever 1010 and reversing the motor a control circuit comprises a bailout switch, wherein said bailout switch is in a closed state when said access door is closed, and wherein said bailout switch is in an open state when said access door is open ([0073, 0120-0139], figs. 60-61).
Given the teachings and suggestions of Laurent et al. to have an override control that causes the motor to stop or reverse direction, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Laurent et al.’s control system and housing to include an access opening; an access door wherein said control circuit is configured to prevent said power source from supplying power to said brushless motor 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150272575 A1 – stapler having rack driver with bailout lever/handle 2230 and bailout door 2232 with bailout alert/feedback system for manual bailout ([0300-0311], figs. 48-53).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731